In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Hinds-Radix, J.), dated March 31, 2009, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The defendant demonstrated its prima facie entitlement to judgment as a matter of law by establishing that the plaintiff was reckless, and that his recklessness was the sole proximate cause of his injuries (see Wadhwa v Long Is. R.R., 13 AD3d 615 [2004]; Lassalle v New York City Tr. Auth., 11 AD3d 661 [2004]; Mooney v Long Is. R.R., 305 AD2d 560 [2003]; Gao Yi Feng v Metropolitan Transp. Auth., 285 AD2d 447, 447-448 [2001]; cf. Brown v Long Is. R.R., 304 AD2d 601, 601-602 [2003]). Since, in opposition, the plaintiff failed to raise a triable issue of fact, the Supreme Court properly granted the defendant’s motion for summary judgment dismissing the complaint (see Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]). Mastro, J.P., Angiolillo, Balkin and Sgroi, JJ., concur.